                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

PRISCILLA LEFEBURE                                                       CIVIL ACTION

VERSUS                                                                   17-1791-SDD-EWD

BARRETT BOEKER, Assistant Warden
Louisiana State Penitentiary, individually
and in his official capacity, WEST
FELICIANA PARISH, SAMUEL D. D’AQUILLA,
20th Judicial District, individually and in his
official capacity, District Attorney, J. AUSTIN
DANIEL, Sheriff, West Feliciana Parish,
INSURANCE CO. DOES 1-5, DOES 6-20


                                       RULING AND ORDER

        This matter is before the Court on the Motion to Dismiss1 filed by Defendant,

Barrett Boeker, individually and in his official capacity as Assistant Warden for the

Louisiana State Penitentiary (“Defendant” or “Boeker”), pursuant to Federal Rule of Civil

Procedure 12(b)(6), or alternatively, Motion for More Definite Statement pursuant to Rule

12(e). Plaintiff, Priscilla Lefebure (“Plaintiff” or “Lefebure”), filed an Opposition2 to this

motion. The Court heard Oral Argument on this motion on March 25, 2019, and the Court

granted in part and denied in part Boeker’s motion, with detailed written reasons to be

assigned.3 These reasons are assigned below.4




1
  Rec. Doc. No. 51.
2
  Rec. Doc. No. 71.
3
  Rec. Doc. No. 81. The Court also reserved the right to “reconsider, modify, and/or supplement the oral
reasons” assigned from the bench.
4
  The Court previously rendered a Ruling granting in part and denying in part the Motion to Dismiss of co-
Defendant District Attorney Samuel C. D’Aquilla. See Rec. Doc. No. 82. The Court adopts by reference
all relevant factual background, reasoning and analysis where applicable.
Document Number: 50764
                                                                                             Page 1 of 26
I.      BACKGROUND

        Plaintiff filed a Complaint5 and First Amended Complaint6 seeking relief under 42

U.S.C. § 1983 and § 1985 and under the laws of Louisiana against Barrett Boeker,

Assistant Warden Louisiana State Penitentiary, individually and in his official capacity;

Samuel C. D’Aquilla, District Attorney for the 20th Judicial District, individually and in his

official capacity (“the DA”); J. Austin Daniel, Sheriff, West Feliciana Parish (“Sheriff

Daniel”); and various unknown insurance companies and unknown defendants.

        Plaintiff claims that Boeker raped her on December 1, 2016 at his home on the

grounds of the Louisiana State Penitentiary.7 Plaintiff further claims that Boeker sexually

assaulted her a second time at his home on December 3, 2016.8 Subsequent to these

alleged attacks, Plaintiff had a rape kit administered and completed on December 8, 2016

at Woman’s Hospital in Baton Rouge.9 Plaintiff alleges that the report on the rape kit

noted bruising in the pattern of fingers and hand prints and a red and irritated cervix.

Photographs were also taken.10 Plaintiff pleads the facts and circumstances of the

alleged rape and sexual assault, the rape kit findings, and her alleged damages in great

detail in her Complaint and First Amended Complaint.11

        Boeker was arrested for second degree rape on December 20, 2016; however, he

was never indicted or convicted.12 Plaintiff alleges she was denied equal protection and

due process under the law by the Defendants’ collective conduct, specifically, the failure


5
  Rec. Doc. No. 1.
6
  Rec. Doc. No. 37.
7
  Rec. Doc. No. 37, p. 1, ¶ 1.
8
  Rec. Doc. No. 37, p. 1, ¶ 2.
9
  Rec. Doc. No. 37, p. 2, ¶ 3.
10
   Rec. Doc. No. 37, p. 2, ¶ 4.
11
   Rec. Doc. No. 37, pp. 1-7 and 10-16.
12
   Rec. Doc. No. 37, p. 2, ¶ 5.
Document Number: 50764
                                                                                  Page 2 of 26
of the DA and Sheriff Daniel to investigate the alleged crimes and obtain the rape kit, their

disproportionate treatment of women and sexual assault victims, and their conspiracy to

protect Boeker.

        Plaintiff asserts the following claims against Boeker: civil conspiracy to violate her

civil rights pursuant to 42 U.S.C. §§ 1983 and 1985;13 abuse of process under 42 U.S.C.

§ 1983;14 and state law claims of intentional infliction of emotional distress (“IIED”),

negligent infliction of emotional distress (“NIED”), assault, battery, false imprisonment,

rape, and sexual battery.15

        In the motion before this Court, Boeker seeks dismissal of Plaintiff’s claims under

Rule 12(b)(6) for failure to state a claim upon which relief may be granted. Alternatively,

Boeker seeks a more definite statement under Rule 12(e). In response, Plaintiff opposes

Defendant’s motion, arguing that she has sufficiently and specifically pled plausible

causes of action adverse to Boeker.

II.     LAW AND ANALYSIS

        A.      Rule 12(b)(6) Motion to Dismiss

        When deciding a Rule 12(b)(6) motion to dismiss, the “court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.”16 The Court

may consider “the complaint, its proper attachments, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”17 “To


13
   Rec. Doc. No. 37, pp. 21-22, ¶¶ 117-126.
14
   Rec. Doc. No. 37, p. 22, ¶¶ 127-132.
15
   Rec. Doc. No. 37, p. 23, ¶¶ 133-136.
16
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
17
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011) (quoting Dorsey v. Portfolio
Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008)).
Document Number: 50764
                                                                                                Page 3 of 26
survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”18 In Bell Atlantic Corp. v. Twombly, the

United States Supreme Court set forth the basic criteria necessary for a complaint to

survive a Rule 12(b)(6) motion to dismiss.19 “While a complaint attacked by a Rule

12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.”20 A complaint is also insufficient if it merely “tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’”21 However, “[a] claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.”22 In order to satisfy the plausibility

standard, the plaintiff must show “more than a sheer possibility that a defendant has acted

unlawfully.”23 “Furthermore, while the court must accept well-pleaded facts as true, it will

not ‘strain to find inferences favorable to the plaintiff.’”24 On a motion to dismiss, courts

“are not bound to accept as true a legal conclusion couched as a factual allegation.”25




18
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
540, 570 (2007)).
19
   Bell Atl. Corp. v. Twombly, 550 U.S. at 544 (hereinafter “Twombly”).
20
   Twombly, 550 U.S. at 555 (internal citations and brackets omitted).
21
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted) (hereinafter “Iqbal”) (quoting
Twombly, 550 U.S. at 557).
22
   Id. (citing Twombly, 550 U.S. at 556).
23
   Id.
24
   Taha v. William Marsh Rice Univ., 2012 WL 1576099, at *2 (S.D. Tex. May 3, 2012) (quoting Southland
Sec. Corp. v. Inspire Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004)).
25
   Twombly, 550 U.S. at 555 (quoting Papassan v. Allain, 478 U.S. 265, 286 (1986)).
Document Number: 50764
                                                                                              Page 4 of 26
        B.      42 U.S.C. §§1983 & 1985 (2) and (3) Civil Conspiracy Claims

        “In order to prevail on a section 1983 conspiracy claim, a plaintiff must establish

(1) the existence of a conspiracy involving state action and (2) a deprivation of civil rights

in furtherance of the conspiracy by a party to the conspiracy.”26 Regarding the first

element: “To establish a cause of action based on conspiracy a plaintiff must show that

the defendants agreed to commit an illegal act.”27 “Mere conclusory allegations of

conspiracy cannot, absent reference to material facts, survive a motion to dismiss.”28

“[M]ore than a blanket of accusation is necessary to support a § 1983 claim.”29 Plaintiff

must make “specific allegation[s] of fact tending to show a prior agreement has been

made.”30

        Nevertheless, a Section 1983 conspiracy “claim need not [meet] a ‘probability

requirement at the pleading stage; [plausibility] simply calls for enough fact [s] to raise a

reasonable expectation that discovery will reveal evidence of illegal agreement.’”31

Plaintiff’s “facts, when ‘placed in a context . . . [must raise] a suggestion of a preceding

agreement, not merely parallel conduct that could just as well be independent action.’”32

        As to the second element, “[r]egardless of whether or not [a defendant’s] actions

alone actually caused a constitutional violation, liability can still be imposed on him




26
   Pfannstiel v. City of Marion, 918 F.2d 1178, 1187 (5th Cir. 1990); see also Jabary v. City of Allen, 547 F.
App'x 600, 610 (5th Cir. 2013) (“To prove a conspiracy under § 1983, a plaintiff must allege facts that
indicate (1) there was an agreement among individuals to commit a deprivation, and (2) that an actual
deprivation occurred.” (citing Cinel v. Connick, 15 F.3d 1338, 1343 (5th Cir.1994)).
27
   Arsenaux v. Roberts, 726 F.2d 1022, 1024 (5th Cir. 1982) (Rubin, J.).
28
   Id. (citing Slotnick v. Staviskey, 560 F.2d 31, 33 (1st Cir. 1977)).
29
   Id. (citations omitted).
30
   See id. at 1023–24.
31
   Jabary, 547 F. App’x at 610 (quoting Twombly, 550 U.S. at 556, 127 S. Ct. 1955).
32
   Id. (quoting Twombly, 550 U.S. at 557, 127 S. Ct. 1955).
Document Number: 50764
                                                                                                 Page 5 of 26
through his alleged membership in the conspiracy.”33 That is, “[a] conspiracy allegation

under § 1983 allows a plaintiff to ‘impose liability on all of the defendants without regard

to who committed the particular act.’”34

        “A conspiracy may be charged under section 1983 as the legal mechanism through

which to impose liability on all of the defendants without regard to who committed the

particular act, but ‘a conspiracy claim is not actionable without an actual violation of

section 1983.’”35 For example, “in a case alleging both Fourth Amendment violations and

a § 1983 conspiracy, the proper order of review is first whether Plaintiffs have alleged a

constitutional violation that is objectively unreasonable in light of clearly established

Fourth Amendment law, and only if that is the case should the court then consider whether

Plaintiffs have alleged a conspiracy.”36 Thus, in Hale, the Fifth Circuit found that, because

all of the alleged conspirators were entitled to qualified immunity on plaintiff’s First

Amendment claim, the conspiracy claim was not actionable.37

        The Court has previously held that Plaintiff has alleged a viable constitutional

violation of the Equal Protection Clause;38 thus, the Court must consider whether Plaintiff

has sufficiently pled facts to state a claim for a Section 1983 civil conspiracy claim.

        Plaintiff has also asserted a civil conspiracy claim under 42 U.S.C. § 1985 (2) and

(3). “Section 1985 prohibits a conspiracy to interfere with civil rights.”39 In order to state

a 42 U.S.C. § 1985 claim, a plaintiff must allege the following: “(1) a conspiracy by the


33
   Latiolais v. Cravins, 484 F. App'x 983, 991 (5th Cir. 2012) (citing Hale v. Townley, 45 F.3d 914, 920–21
(5th Cir.1995)).
34
   Jabary, 547 F. App’x at 610 (citing Hale, 45 F.3d at 920).
35
   Hale, 45 F.3d at 920 (quoting Pfannstiel, 918 F.2d at 1187).
36
   Morrow v. Washington, 672 F. App'x 351, 355 (5th Cir. 2016) (emphasis in original).
37
   Hale, 45 F.3d at 921.
38
   Rec. Doc. No. 82.
39
   Bishop v. J.O. Wyatt Pharm., 2015 WL 4997890, at *7 (N.D. Tex. Aug. 21, 2015).
Document Number: 50764
                                                                                              Page 6 of 26
defendants, (2) with a purpose of depriving the plaintiff of equal protection of the laws or

equal privileges and immunities under the law, (3) a purposeful intent to discriminate, (4)

action by the defendants under color of state law or authority, and (5) injury to the person

or property of the plaintiff or his deprivation of a right or privilege as a citizen of the United

States resulting from actions in furtherance of the conspiracy.”40 Additionally, the plaintiff

must assert “some racial, or perhaps otherwise class-based, invidiously discriminatory

animus behind the conspirators’ action.”41

        The district court for the Northern District of Texas explained how the Fifth Circuit

and the Supreme Court have interpreted 42 U.S.C. § 1985(2) and (3):

        The first clause of § 1985(2) “prohibits conspiracies to deter witnesses from
        attending court or testifying, punishing witnesses who have so attended or
        testified, or injure jurors.” Bryant v. Military Dep’t of Miss., 597 F.3d 678,
        687 n. 6 (5th Cir. 2010). The clause has been read as protecting any party,
        witness, or juror from intimidation regardless of any racial animus on the
        part of the defendant. Montoya, 614 F.3d at 149 (citing Kush v. Rutledge,
        460 U.S. 719, 723-27, 103 S.Ct. 1483, 75 L.Ed.2d 413 (1983). The second
        clause of § 1985(2) “prohibits conspiracies to deny any citizen equal
        protection of the laws or injure a citizen for his efforts to ensure the rights of
        others to equal protection.” Bryant, 597 F.3d at 687. Since the equal
        protection language in the second clause of § 1985(2) parallels the equal
        protection language in § 1985(3), the race or class-based animus
        requirement of § 1985(3) also applies to claims under the second part of §
        1985(2). See Daigle v. Gulf State Utils. Co., Local Union No. 2286, 794
        F.2d 974, 979 (5th Cir. 1986) (citing KIimble v. D.J. McDuffy, Inc., 648 F.2d
        340, 346 (5th Cir. 1981) (en banc), cert. denied, 454 U.S. 1110, 102 S.Ct.
        687, 70 L.Ed.2d 651 (1981)).42

In this case, Plaintiff relies on the second clause of § 1985 (2) and (3).




40
   Id. (citing Granville v. Hunt, 411 F.2d 9, 11 (5th Cir. 1969)).
41
   Suttles v. U.S. Postal Service, 927 F.Supp. 990, 1001 (S.D. Tex. 1996)(quoting Griffin v. Breckenridge,
403 U.S. 88, 102 (1971)).
42
   Payne v. Universal Recovery, Inc., 2011 WL 7415414, at *8 (N.D. Tx. Dec. 7, 2011).
Document Number: 50764
                                                                                             Page 7 of 26
        Boeker brings the following challenges to Plaintiff’s conspiracy claims in support

of his motion to dismiss.43

                1. Intracorporate Conspiracy Doctrine

        Boeker first invokes the intracorporate conspiracy doctrine, arguing that Plaintiff

fails to state a claim for conspiracy because all Defendants are members or actors of the

same entity, the State of Louisiana.44              Plaintiff opposes Defendant’s motion and

addresses her claims under Section 1985; however, she does not specifically address

the intracorporate conspiracy doctrine.45

        Pursuant to the intracorporate conspiracy doctrine, “a corporation cannot conspire

with itself through its agents or employees when the acts of the agents or employees are

within the scope of their employment.”46 “The intracorporate conspiracy doctrine is

equally applicable to governmental entities.”47 Here, Plaintiff has alleged that Boeker’s

actions, as well as those of the DA and Sheriff Daniel, occurred while they were using

“their official positions and power.”48 Boeker is an Assistant Warden of the Louisiana

State Penitentiary.49 It is disputed whether he was acting in this capacity at the time of

the alleged criminal acts. Notably, in invoking the intracorporate conspiracy doctrine,

Boeker represented that he is a member of the State of Louisiana as an entity.50 The DA



43
   Rec. Doc. No. 51-1, pp. 6-14.
44
   Rec. Doc. No. 51-1, pp. 6-7.
45
   Rec. Doc. No. 71.
46
   Thomas v. Gulotta, 15-435, 2017 WL 379449, at *10 (M.D. La. Jan. 26, 2017)(citing Boyd v. Calcasieu
Parish Sheriff’s Office, 2013 WL 1857448, at *5 (W.D. La. May 2, 2013)(citing Suttles, 927 F.Supp. at 995-
1002)).
47
   Thomas, at *10 (citing Suttles, 927 F.Supp. at 1002) (quoting Larson v. Miller, 76 F.3d 1446, 1456 n. 6
(8th Cir. 1996)).
48
   Rec. Doc. No. 37, p. 21, ¶ 124.
49
   Rec. Doc. No. 37, p. 9, ¶ 40.
50
   Rec. Doc. No. 51-1, p. 7.
Document Number: 50764
                                                                                             Page 8 of 26
and Sheriff Daniel are both actors of West Feliciana Parish, although from different

departments within the Parish and District.51 It appears that, at most, two of the three

actors are from the same entity, while Boeker is not. Boeker argues that all three

Defendants are actors of the State of Louisiana.52 While the Court agrees that all

Defendants are state government employees, the Court notes that the intracorporate

conspiracy doctrine is customarily applied to municipalities, departments, and sections

within the government, i.e., police departments,53 parish/county,54 city.55 The present

case involves two actors of West Feliciana Parish and one actor of the State of Louisiana.

        Further, Plaintiff alleges that an unnamed warden from the Louisiana State

Penitentiary participated in the “meeting” where the alleged conspiracy was borne.56

Plaintiff also alleges that each Defendant was “acting in concert with one another and

other yet-unknown co-conspirators,” suggesting that other co-conspirators could be

identified after discovery.57 Indeed, Boeker acknowledges this unknown alleged co-

conspirator in his motion.58 Accepting the allegations of the Complaint and First Amended

Complaint as true for the purposes of this motion, the Court finds that the intracorporate

conspiracy doctrine does not apply to bar Plaintiff’s civil conspiracy claims.

        Alternatively, assuming arguendo that the intracorporate conspiracy doctrine was

applicable, there remain exceptions to the application of this doctrine. For example,



51
   Rec. Doc. No. 37, p. 9, ¶¶ 41-43.
52
   Rec. Doc. No. 51-1, p. 7.
53
   Thomas, supra.
54
   Ezell v. Wells, 2015 WL 4191751 (N.D. Tex. July 10, 2015).
55
   Marceaux v. Lafayette City-Parish Consol. Gov’t, 921 F.Supp.2d 605, 643-44 (W.D. La. 2013).
56
   Rec. Doc. No. 37, p. 15, ¶ 82.
57
   Rec. Doc. No. 37, p. 21, ¶ 118.
58
   Rec. Doc. No. 51-1, p. 9 (“The alleged conspiracy is a meeting between the defendants and others not
yet known…).
Document Number: 50764
                                                                                           Page 9 of 26
“when the alleged conspirators have an independent stake in achieving the object of the

conspiracy,” and “whe[n] the alleged conspirators are acting for their own personal

purposes,”59 the intracorporate conspiracy doctrine will not shield defendants from this

claim. Plaintiff has alleged that Boeker raped her and sexually assaulted her on two

separate occasions.60 He is further alleged to be an Assistant Warden for the Louisiana

State Penitentiary,61 and he is represented by counsel who is related to the DA.62 As the

alleged perpetrator, Boeker clearly has a personal interest and independent stake in the

purported purpose of the alleged conspiracy. Accordingly, the Court would find in the

alternative that the “personal interest” exception to the intracorporate conspiracy doctrine

applies to Boeker in this instance.

                2. Qualified Immunity

        In an effort to gain dismissal of the conspiracy claims, Boeker attempts to assert a

qualified immunity defense on behalf of the other Defendants. Boeker argues that, for

Plaintiff to have a viable civil conspiracy claim, the DA and Sheriff Daniel must not be

shielded by qualified immunity. Boeker claims that the DA and Sheriff Daniel are shielded

by qualified immunity; thus, he maintains there are not two or more actors to satisfy a

conspiracy claim. Boeker provides no legal support that he has standing to assert a

qualified immunity defenses on behalf of others.

        Moreover, whether the DA and/or Sheriff Daniel are shielded by qualified immunity,

such immunity, if any, does not shield Boeker’s alleged conduct. Immunity from liability


59
   Tow v. Bulmahn, 2016 WL 1722246, at *28 (E.D. La. Apr. 29, 2016) (citing Collins v. Bauer, No. 3:11-
CV-00887-B, 2012 WL 443010, at *7 (N.D. Tex. Jan. 23, 2012).
60
   Rec. Doc. No. 37.
61
   Rec. Doc. No. 37, p. 9, ¶ 40.
62
   Rec. Doc. No. 37, p. 2, ¶ 7.
Document Number: 50764
                                                                                           Page 10 of 26
means that the state actors are not liable for the claims brought against them, but it does

not mean that they could not have engaged in the alleged conspiracy with Boeker for

which Boeker may still be liable.63

                 3. No Constitutional Violations

        Boeker next claims that Plaintiff’s civil conspiracy claim against him fails because

she has not asserted the underlying necessary constitutional violation. While Boeker is

correct that a conspiracy claim is not actionable without an actual violation of section

1983,64 the Court has already held that Plaintiff has stated a viable claim under the Equal

Protection Clause but not under the Due Process Clause. Therefore, this challenge is

without merit.

                 4. Facts Alleged Rise Above a Mere Suspicion

        This Court is charged with reviewing the allegations on the face of the Complaint

and First Amended Complaint, accepting them as true, and viewing them in the light most

favorable to the Plaintiff. Under the applicable heightened pleading requirement, Plaintiff

is required to make claims of specific conduct and actions giving rise to a constitutional

violation.65

        Contrary to Plaintiff’s assertion, a heightened pleading standard is required to

plead a conspiracy.         Defendant relies upon Lynch v. Cannatella in arguing that a

“heightened standard” applies to conspiracy claims. The Fifth Circuit Court of Appeals,

in Lynch v. Cannatella, stated:

        Plaintiffs who assert conspiracy claims under civil rights statutes must plead
        the operative facts upon which their claim is based. Bald allegations that a

63
   Hale v. Townley, 45 F.3d 914, 920-21 (5th Cir. 1995).
64
   Hale, 45 F.3d at 920 (quoting Pfannstiel, 918 F.2d at 1187).
65
   Elliott v. Perez, 751 F.2d 1472 (5th Cir. 1985).
Document Number: 50764
                                                                                 Page 11 of 26
        conspiracy existed are insufficient. In the absence of factual allegations
        from which a conspiracy to violate … rights can reasonably be inferred, the
        charges against Lambert amount to no more than an assertion that he was
        negligent in supervising the conditions under which the [plaintiffs] were
        detained. Such negligence cannot amount to a violation of whatever due
        process rights these [plaintiffs] possessed, for, as the Supreme Court
        observed in Daniels v. Williams,66 ‘the Due Process clause is simply not
        implicated by a negligent act of an official causing unintended loss of or
        injury to life, liberty, or property.’67

Boeker also directs the Court to Vincent v. City of Sulphur, which, relying upon Lynch,

applied the “heightened standard” to a claim of conspiracy:

        [A] heightened standard exists for pleading conspiracy under civil rights
        statutes and plaintiffs ‘must plead the operative facts upon which their claim
        is based. Bald allegations that a conspiracy existed are insufficient.’68

        Considering this heightened pleading standard, Boeker argues that Plaintiff has

not pled the “operative facts that show any conspiracy.”69 The entirety of Boeker’s

argument on this issue is set forth below:

        There was no meeting. Defendant Boeker was interrogated after his arrest.
        Defendant Boeker provided an adequate defense for his actions, a
        witnesses [sic], other evidence of consent between the parties, and the
        Plaintiff’s arrest record. After further investigation, D’Aquila [sic] used his
        prosecutorial discretion, for which he has full prosecutorial immunity for
        [sic], to leave out the rape kit that could provide extreme prejudice to Boeker
        (against his Constitutional rights of a fair trial and due process) in the grand
        jury proceedings. Just because the Plaintiff labels an interrogation as a
        ‘meeting to conspire’ does not mean that the defendants did so. There was
        no allegations [sic] of force, intimidation, or threats by Boeker as an act in
        furtherance of the conspiracy.70

In summary, the Court’s reading of Boeker’s argument that Plaintiff did not sufficiently

plead a conspiracy claim under the applicable standard is because: (1) the alleged


66
   474 U.S. 327, 106 S.Ct. 662, 663, 88 L.Ed.2d 662 (1986).
67
   Lynch, 810 F.2d at 1369-70 (internal citations omitted).
68
   Vincent, at * 2 (citing Lynch, 810 F.2d at 1369-70).
69
   Rec. Doc. No. 51-1, p. 13.
70
   Rec. Doc. No. 51-1, pp. 13-14.
Document Number: 50764
                                                                                   Page 12 of 26
“meeting” where the Defendants allegedly conspired was actually an interrogation of

Boeker; (2) Boeker was entitled to put on a defense of himself before the grand jury, which

he did; (3) the DA “left out the rape kit” because it would “provide extreme prejudice” to

Boeker, but Boeker posits that this is acceptable as the DA “has full prosecutorial

immunity,” and leaving “out the rape kit” was necessary to protect Boeker’s constitutional

rights; and (4) Boeker did not further the conspiracy with “force, intimidation, or threats.”

        Plaintiff opposes Boeker’s arguments and states only as follows:

        Plaintiff makes clear that Defendants Boeker, D’Aquila [sic], and Daniel
        conspired and met, each taking acts in furtherance of the conspiracy (such
        as representations about the investigation and/or agreeing to not
        investigate, … in an effort to deprive her of the equal protection and due
        process protections of the law. She has stated the elements.71

        Turning to the allegations in the First Amended Complaint, the following allegations

comprise Plaintiff’s civil conspiracy claims against Boeker:

        From the moment of his arrest, Defendant Boeker was not treated as a
        suspect in a crime, but instead given preferential treatment by Defendant
        West Feliciana Parish District Attorney Samuel D. D’Aquilla and his office
        and West Feliciana Parish Sheriff J. Austin Daniel and his office.72

        Within 24 hours of his arrest, Mr. Boeker’s attorney Jerome Cy D’Aquilla –
        relative of Defendant District Attorney Sam D’Aquilla – secured two bond
        reductions totaling $77,000.00. Mr. Boeker did not spend a single night in
        custody and his remaining, reduced bond was paid largely by an unknown
        source from Ascension Parish.73

        After his release, Defendant Boeker faced no investigation or scrutiny from
        the District Attorney or the Sheriff.74




71
   Rec. Doc. No. 71, p. 9 (citing Rec. Doc. No. 37, ¶¶ 118-126).
72
   Rec. Doc. No. 37, p. 2, ¶ 6.
73
   Rec. Doc. No. 37, p. 2, ¶ 7.
74
   Rec. Doc. No. 37, p. 2, ¶ 8.
Document Number: 50764
                                                                                 Page 13 of 26
        Both the District Attorney and the Sheriff refused to examine or pick up Ms.
        Lefebure’s rape kit and sexual assault examination, which showed bruising
        consistent with trauma.75

        Defendant D’Aquilla’s markup of the police report highlighted only possible
        discrepancies in Ms. Lefebure’s description of the events. His handwritten
        notes cast only doubt on Ms. Lefebure, with ‘drinking’ written out and heavily
        underlined, and the words ‘go get the stuff,’ ‘where are the texts,’ and ‘NO
        [illegible] plead 5’ and ‘plead 5th.’ None of these phrases were included in
        the police report itself or Ms. Lefebure’s description of the events and Mr.
        and Mrs. Boeker are the only parties alleged to have been drinking at the
        time of either assault.76

        Prior to the grand jury hearing Defendant D’Aquilla did not meet with Ms.
        Lefebure in person or speak with her about the assaults. He told reporters
        he was ‘uncomfortable’ with speaking with her. No one from Defendant
        D’Aquilla’s office or staff met with Ms. Lefebure either.77

        Defendant D’Aquilla also noted that ‘[e]very time we have a grand jury, we
        present everything we have in our file.’ If Defendant D’Aquilla’s office had
        retrieved the rape kit as any other prosecutor would have, the photos of the
        bruising and the exam would have been presented to the grand jury.78

        Defendant Sheriff Austin admitted to reporters at WBRZ that his office made
        an error by not picking up Ms. Lefebure’s rape kit and exam and that it
        should have been processed sooner. He told the news station on June 26,
        2017, that he had recently issued a verbal protocol to everyone in his office
        that rape kits need to be sent to the crime lab when they are collected.79

        Defendant Sheriff Austin and Defendant District Attorney D’Aquilla did not
        pick up the rape kit and examination until, at the earliest, March 10, 2017.
        See Exhibit B. This was only days after WBRZ reported that the kit had not
        been retrieved or tested.80

        Ms. Lefebure’s rape kit did not make it to the state crime lab until six months
        after her assault and two months after Mr. D’Aquilla refused to his job as a
        district attorney and investigate and seek the indictment of Defendant
        Boeker.81

75
   Rec. Doc. No. 37, p. 3, ¶ 9.
76
   Rec. Doc. No. 37, p. 3, ¶ 10.
77
   Rec. Doc. No. 37, p. 3, ¶ 11.
78
   Rec. Doc. No. 37, p. 6, ¶ 27.
79
   Rec. Doc. No. 37, p. 6, ¶ 28.
80
   Rec. Doc. No. 37, p. 6, ¶ 29.
81
   Rec. Doc. No. 37, p. 6, ¶ 30.
Document Number: 50764
                                                                                  Page 14 of 26
        Instead of protecting her rights as the victim of a violent crime, the
        Defendants derided Ms. Lefebure throughout the process, denied her
        information about and access to victim resources, and violated her rights to
        equal protection and due process of the law by willfully refusing to do their
        jobs and instead colluding protect [sic] an alleged rapist from prosecution.82

        Plaintiff is informed and believes and thereon alleges that each Defendant
        was at all material times an agent, servant, employee, partner, joint venture,
        co-conspirator, and/or alter ego of the remaining Defendants, and in doing
        the things herein alleged, was acting within the course and scope of that
        relationship. Plaintiff is further informed and believes and thereon alleges
        that each of the Defendants herein gave consent, aid, and assistance to
        each of the remaining Defendants, and ratified and/or authorized the acts
        or omissions of each Defendant as alleged herein, except as may be
        hereinafter specifically alleged. At all material times, each Defendant was
        jointly engaged in tortious activity and integral participant in the conduct
        described herein, resulting in the deprivation of Plaintiff’s constitutional
        rights and other harm.83

        Mr. Boeker’s defense counsel was Attorney Jerome Cy D’Aquilla, a relative
        of the elected District Attorney and Defendant Sam D’Aquilla.84

        On information and belief, after he was arrested Mr. Boeker met with
        Defendant D’Aquilla and/or Defendant Austin, and his lawyer and an
        unknown Warden from the prison to ensure that he was given preferential
        treatment and not required to stay in jail for any length of time.85

        During this meeting Defendant Boeker claimed that he and Ms. Lefebure
        had been having consensual sex and that she was lying. On information
        and belief, the unknown DOE Warden colluded with Defendant Boeker to
        corroborate his false claim of a consensual relationship.86

        During this meeting, and at other times since, but before the convening of
        the grand jury, Defendants Boeker, D’Aquilla, and Austin conspired to
        ensure that Mr. Boeker was not investigated for the alleged rapes.87




82
   Rec. Doc. No. 37, p. 7, ¶ 32.
83
   Rec. Doc. No. 37, p. 10, ¶ 47.
84
   Rec. Doc. No. 37, p. 15, ¶ 77.
85
   Rec. Doc. No. 37, p. 15, ¶ 80.
86
   Rec. Doc. No. 37, p. 15, ¶ 81.
87
   Rec. Doc. No. 37, p. 15, ¶ 82.
Document Number: 50764
                                                                                 Page 15 of 26
        During this meeting, and at other times since, but before the convening of
        the grand jury, Defendants Boeker, D’Aquilla, and Austin conspired to
        ensure that Mr. Boeker would not be convicted of the alleged rapes.88

        During this meeting, and at other times since, but before the convening of
        the grand jury, Defendants Boeker, D’Aquilla, and Austin conspired to
        ensure that Ms. Lefebure’s constitutional rights to equal protection, due
        process, and a property right in her rape kit.89

        Defendants D’Aquilla and Austin are the elected and effective policy makers
        for the District Attorney’s Office and the Sheriff’s Department,
        respectively.90

        Considering the specificity and details set forth in the above allegations, the Court

finds that Plaintiff has satisfied the heightened pleading standard and has pled sufficient

factual allegations to state a claim of civil conspiracy. Therefore, Boeker’s Motion to

Dismiss Plaintiff’s civil conspiracy claim is DENIED.

        C.      Qualified Immunity

        Boeker asserts the defense of Qualified Immunity as to his own liability for alleged

constitutional violations. Qualified immunity protects government officials “from liability

for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.”91 Qualified

Immunity applied only to individual capacity claims. “Once a defendant raises the defense

of qualified immunity it becomes the plaintiff’s burden to show that it does not apply.”92

To satisfy that burden on a motion to dismiss, a plaintiff must allege facts which show that

a defendant violated the plaintiff’s constitutional rights and that the violation was



88
   Rec. Doc. No. 37, p. 16, ¶ 83.
89
   Rec. Doc. No. 37, p. 16, ¶ 84.
90
   Rec. Doc. No. 37, p. 16, ¶ 85.
91
   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
92
   Jones v. Lowndes County, Miss., 678 F.3d 344, at 351 (5th Cir. 2012).
Document Number: 50764
                                                                                 Page 16 of 26
“objectively unreasonable in light of clearly established law at the time of the violation.”93

“Objective reasonableness is gauged by assessing whether at the time and under the

circumstances of the challenged conduct ‘all reasonable officials’ in the same

circumstances would have come to the realization that the conduct complained of violated

a constitutional provision.”94 “A plaintiff suing a state official claiming qualified immunity

is subject to a heightened pleading standard, and to survive a motion to dismiss, he or

she must plead facts in detail, which if proven, would defeat the defense.”95

        Erroneously, Boeker asserts that “any action by Boeker in his official capacity is

subject to qualified immunity, and therefore he is not personally liable.”96 This is an

incorrect statement of the law as qualified immunity is available as a defense only to

claims brought against a defendant in his individual, not his official capacity. Plaintiff

responds: “Immunity from personal liability for acts taken in one’s official [capacity] does

not render Boeker completely devoid of liability. … There is no allegation that those acts

were taken in his official capacity and he does not enjoy immunity from them under

doctrines affording such immunity under section 1983.”97 Plaintiff is equally confused as

to the contours of the qualified immunity defense.

        Because both Parties have failed to adequately brief the issue of qualified immunity

for the individual capacity claims against Boeker, the Motion to Dismiss on the grounds

of qualified immunity is DENIED.


93
   Stewart v. Gautreaux, 2013 WL 2286103, at *2 (M.D. La. May 21, 2013) (citing Porter v. Epps, 659 F.3d
440, 445 (5th Cir. 2011)) (citing Freeman v. Gore, 483 F.3d 404, 410-11 (5th Cir. 2007)).
94
   Newman Marchive Partnership v. Hightower, 735 F.Supp.2d 483, 502 (W.D. La. 2010) (quoting Pierce
v. Smith, 117 F.3d 866, 871 (5th Cir. 1997)).
95
   Robinson v. Epps, 2013 WL 3190225, at *3 (S.D. Miss. June 21, 2013) (citing Babb v. Dorman, 33 F.3d
472, 475 n. 5 (5th Cir. 1994)).
96
   Rec. Doc. No. 51-1 at 8.
97
   Rec. Doc. No. 71 at 11.
Document Number: 50764
                                                                                          Page 17 of 26
         D.     Abuse of Process Claim

         Plaintiff’s Fourth Cause of Action is titled, “42 U.S.C. § 1983 – Abuse of Process

(All Defendants).”98 Plaintiff avers: “Defendants are jointly, severally, and in solido liable

to Plaintiff for the state tort of abuse of process, as more fully set forth above.”99

Notwithstanding the nature of Plaintiff’s abuse of process claim, Plaintiff failed to address

the abuse of process claim in her Opposition. Accordingly, Plaintiff’s abuse of process

claim against Boeker is deemed abandoned,100 and Boeker’s motion is granted as to this

claim.

         E.     State Law Claims

         Plaintiff asserts Louisiana state tort claims against Boeker, including intentional

infliction of emotional distress, negligent infliction of emotional distress, assault, battery,

false imprisonment, rape, and sexual battery.101 The Court notes that Louisiana courts

have made clear that the proper names of the relevant causes of action in tort are simple

“assault” and “battery,” even when such torts are sexual in nature.102 Thus, the Court




98
   Rec. Doc. No. 37, p. 22.
99
   Rec. Doc. No. 37, p. 22, ¶ 128.
100
    See U.S. ex rel. Woods v. SouthernCare, Inc., 2013 WL 1339375 at *7 (S.D. Miss. Mar. 30, 2013)(“The
Relators did not adequately brief their opposition to the Defendant's Motion to Dismiss Count Three on
state law claims of fraud, suppression, and deceit. As such, they have abandoned Count Three. See Black
v. N. Panola Sch. Dist., 461 F.3d 584, 588 n. 1 (5th Cir. 2006) (concluding that plaintiff's failure to defend
her “retaliatory abandonment” claim in response to the defendant's motion to dismiss constituted
abandonment of the claim); Dean v. One Life Am., Inc., No. 4:11–CV–203–CWR–LRA, 2013 WL 870352,
at *2 (S.D. Miss. Mar. 7, 2013) (holding that by failing to address the defendant's argument in her response,
the plaintiff abandoned her claim); Alexander v. Brookhaven Sch. Dist., No. 3:07–CV–640–DPJ–JCS, 2009
WL 224902, at *4 (S.D. Miss. Jan. 28, 2009) (stating that the plaintiff “appears to have abandoned [her
Equal Pay Act] claim having not defended it” in her response to the defendant's motion to dismiss), aff'd,
428 F. App'x 303 (5th Cir. 2011)).
101
    Rec. Doc. No. 37, p. 23.
102
    Hernandez v. Theriot, No. 14-42-SDD-EWD, 2016 WL 4118919, n. 31 (M.D. La. Aug. 1, 2016)(citing
Lawson v. Straus, 95-1537(La. App.4 Cir. 3/14/96),673 So.2d 223, n. 1).
Document Number: 50764
                                                                                               Page 18 of 26
finds that Plaintiff’s claim of battery and sexual battery is redundant, as this is one claim.

Likewise, the Court will address Plaintiff’s assault claim as sexual in nature.

       Boeker contends that these claims should be dismissed as they are prescribed on

the face of the Complaint and substantively for failure to state a claim upon which relief

may be granted. The Court will address these arguments in turn.

               1. Prescription

        Boeker avers that the alleged rape occurred on December 1, 2016, and the

alleged sexual assault occurred on December 3, 2016. Plaintiff filed her Complaint on

December 21, 2017; thus, Boeker argues that a one-year prescriptive period applies to

these delictual actions under Louisiana Civil Code article 3492, and Plaintiff’s various

state torts claims are untimely and should be dismissed.103

       Plaintiff responds that the applicable prescriptive period for these claims is three

years under Louisiana Civil Code article 3496.2, which states:

       A delictual action against a person for any act of sexual assault, as defined
       in R.S. 46:2184,104 is subject to a liberative prescription of three years. This
       prescription commences to run from the day the injury or damage is
       sustained or the day the victim is notified of the identity of the offender by
       law enforcement or a judicial agency, whichever is later. This prescriptive
       period shall be subject to any exception of preemption provided by law.

       In Sherman v. Irwin,105 the United States District Court for the Eastern District of

Louisiana considered claims of intentional infliction of emotional distress and sexual

assault. In that matter, the defendants were police officers who were alleged to have



103
    Rec. Doc. No. 51-1 at 16-17.
104
    Louisiana Revised Statute 46:2184 defines “sexual assault” as “any nonconsensual sexual contact
including but not limited to any act provided in R.S. 15:541(24) or obscenity (R.S. 14:106).” Louisiana
Revised Statute 15:541(24) defines “sex offense” to include rape and sexual battery.
105
    2019 WL 266314 (E.D. La. Jan. 18, 2019).
Document Number: 50764
                                                                                         Page 19 of 26
raped and sexually assaulted the plaintiff on multiple occasions. The plaintiff asserted

claims under both Section 1983 as well as state law. The Eastern District addressed the

applicability of the one-year prescriptive period versus the three-year prescriptive period

to the state law claims and found that Louisiana Civil Code article 3496.2 applies to claims

of sexual assault. The court also stated that it was “reasonable” that any state law claims,

such as a claim of intentional infliction of emotional distress, based on an “act of sexual

assault,” would likewise be subject to the three-year prescriptive period.106

        Based on the foregoing and the definitions included in Louisiana Rev. Stat.

15:541(24), the Court finds that the three-year prescriptive period applies to Plaintiff’s

claims of rape, sexual battery, sexual assault, IIED, and NIED. These claims have been

timely asserted.

        As to Plaintiff’s false imprisonment claim, she argues that a two-year prescriptive

period applies under Louisiana Civil Code article 3493.010, which states:

        Delictual actions which arise due to damages sustained as a result of an
        act defined as a crime of violence under Chapter 1 of Title 14 of the
        Louisiana Revised Statutes of 1950, except as provided in Article 3496.2,
        are subject to a liberative prescription of two years. This prescription
        commences to run from the day injury or damage is sustained.


Because the alleged false imprisonment occurred contemporaneously with an alleged

rape and sexual battery, both of which are listed as “crimes of violence” under La. R.S.

14:2(B)(11)&(12), the Court finds that the two-year prescriptive period applies to Plaintiff’s

false imprisonment claim.


106
    Id. at *7. See also, Creighton v. Evergreen Presbyterian Ministries, Inc., 214 So.3d 860 (La. Jan. 9,
2017) (where the Louisiana Supreme Court reversed the lower courts’ granting of a peremptory exception
of prescription regarding claims of battery and remanded the matter to the district court “to allow the parties
to fully address the applicability of La. C.C. art. 3493.10”.)
Document Number: 50764
                                                                                                Page 20 of 26
        Accordingly, Boeker’s Motion to Dismiss Plaintiff’s state law claims is DENIED on

the grounds of prescription.

                 2. Failure to State a Claim Upon Which Relief may be Granted

        Defendant also argues that Plaintiff fails to “provide sufficient facts” to state a claim

for state law torts asserted.107 The Court will turn to the elements required to be pled to

state a claim for the tort claim asserted.

        Rape is an intentional tort108 that “necessarily requires the intentional use of force

and/or violence upon the person of another. Although all batteries are not rapes, all rapes

necessarily are batteries.”109 In the context of Louisiana delictual law, the intentional tort

of “battery” is “[a] harmful or offensive contact with a person, resulting from an act

intended to cause the plaintiff to suffer such a contact.”110 An “assault” is, generally

speaking, the threat of such harmful or offensive contact.111 False imprisonment or arrest

occurs when one arrests and restrains another against his will and without statutory

authority.112    The tort of false imprisonment consists of the following two essential

elements: (1) detention of the person; and (2) the unlawfulness of the detention.113 To

recover for intentional infliction of emotional distress, a plaintiff must prove: (1) the

conduct of the defendant was extreme and outrageous; (2) she suffered severe emotional

distress; and (3) the defendant desired to inflict severe emotional distress or knew that


107
    Rec. Doc. No. 51-1 at 17.
108
    Buford v. Williams, 11-568 (La. App. 5 Cir. 2/14/12), 88 So.3d 540, 548.
109
    Paul v. Montesino, 535 So.2d 6, 7 (La.App. 4 Cir.1988), writ denied, 536 So.2d 1222 (La.1989).
110
    Pelitire v. Rinker, 18-501 (La. App. 5 Cir. 4/17/19), --- So.3d ---, 2019 WL 1646461 at *20 (quoting Landry
v. Bellanger, 02-1443 (La. 5/20/03), 851 So.2d 943, 949).
111
    Id. (quoting Lawson v. Straus, 95-1537 (La. App. 4 Cir. 3/14/96), 673 So.2d 223, 226).
112
    Wilson v. City of Shreveport, 40,383 (La.App.2d Cir.2/10/06), 921 So.2d 254, writ denied, 2006–0509
(La.5/5/06), 927 So.2d 321.
113
    Plessy v. Hayes Motor Co., Inc., 31,947 (La.App.2d Cir.6/16/99), 742 So.2d 934; Harris v. Eckerd Corp.,
35,135 (La.App.2d Cir.9/26/01), 796 So.2d 719.
Document Number: 50764
                                                                                                Page 21 of 26
severe emotional distress would be certain or substantially certain to result from his

conduct.114 Negligent infliction of emotional distress is based on La.Civ.Code art. 2315

and is analyzed under the duty-risk analysis.115 The duty-risk analysis requires the plaintiff

to prove: (1) the conduct in question was a cause-in-fact of the resulting harm or

damages; (2) the defendant owed a duty of care to the plaintiff that was breached by the

defendant; and (3) the risk of harm was within the scope of protection afforded by the duty

breached.116 Notably, at the Rule 12(b)(6) stage, Plaintiff does not have to prove the

elements of the aforementioned torts; rather, she simply has to plead plausible factual

allegations that state a claim upon which relief may be granted as to the elements set

forth above.

        Boeker argues: “The fact that the Plaintiff voluntarily returns to the residence of

Boeker after being allegedly sexually assaulted proves these claims are frivolous and

hold no truth, and refutes any action for false imprisonment. The allegations of the

assault, battery, and sexual battery have already been found by a grand jury to hold little

evidence of truth.”117 This is the extent of Boeker’s argument, and Plaintiff does not

address Boeker’s substantive challenge to her state law tort claims in her Opposition,

although she does reiterate alleged facts that support these claims.118

        The Court finds that Plaintiff’s allegations state a claim for all asserted state law

torts except NIED. The facts alleged by Plaintiff are detailed, vivid, and disturbing.


114
    Page v. Benson, 2012-244 (La. App. 3 Cir. 11/7/12), 101 So.3d 545, 554 (citing White v. Monsanto
Co., 585 So.2d 1205 (La.1991)).
115
    Id. (citing Dennis v. Wiley, 09–236 (La.App. 1 Cir. 9/11/09), 22 So.3d 189, writ denied, 09–2222
(La.12/18/09), 23 So.3d 949).
116
    Id. at 554-55 (citing Hardy v. Bowie, 98–2821 (La.9/8/99), 744 So.2d 606).
117
    Rec. Doc. No. 51-1, p. 18.
118
    Rec. Doc. No. 71.
Document Number: 50764
                                                                                          Page 22 of 26
Contrary to Boeker’s arguments, there is no “proof” before the Court of frivolity in pleading

or in fact. Further, no evidence or developed record is entertained at this stage of

proceedings or in this procedural posture, and the Court accepts Plaintiff’s pleadings as

true for purposes of this motion.

        Plaintiff alleges that, following the rape she suffered on December 1, 2016, she left

Boeker’s home and only returned to Boeker’s home when her cousin (Boeker’s wife)119

had returned to the home from a trip, and Plaintiff’s return was to collect her personal

belongings.120 Plaintiff alleged that Boeker subsequently violently sexually assaulted her

with a foreign object on December 3, 2016. She further alleged that she was unable to

escape from the Louisiana State Penitentiary property until the following morning,

December 4, 2016, and she did not return again. More specifically, Plaintiff has alleged:

“Boeker violently raped Plaintiff;”121 “Boeker told Ms. Lefebure that no one would be able

to hear her scream and insisted she watch in a mirror as he assaulted her;”122 “Boeker

again sexually assaulted Ms. Lefebure … this time with a foreign object;”123 she “had a

sexual assault examination and rape kit done at Woman’s Hospital;124 the “examination

noted the assaults … showed bruising on Ms. Lefebure’s inner and upper thighs and her

right arm and left shin in the pattern of finger and hand prints … noted that her cervix was

red and irritated … included photos of the bruising;”125 Boeker “grabbed a lanyard she

was wearing around her neck and pulled her towards him, trying to kiss her;”126 Boeker


119
    Rec. Doc. No. 37, ¶ 51.
120
    Rec. Doc. No. 37, ¶ 61.
121
    Rec. Doc. No. 37, ¶ 1.
122
    Rec. Doc. No. 37, ¶ 1.
123
    Rec. Doc. No. 37, ¶ 2.
124
    Rec. Doc. No. 37, ¶ 3.
125
    Rec. Doc. No. 37, ¶ 4.
126
    Rec. Doc. No. 37, ¶ 52.
Document Number: 50764
                                                                                 Page 23 of 26
“pulled on the lanyard again;”127 “Boeker raped Plaintiff Priscilla Lefebure at his home on

the grounds of the Louisiana State Penitentiary;”128 “Boeker grabbed her and threw her

on the bed”129 and “proceeded to hold both of Ms. Lefebure’s arms down and pin her to

the bed;”130 Boeker “told her ‘I tried to be a gentleman, but I couldn’t help myself.’ He then

forced his penis into Ms. Lefebure’s mouth;”131 Boeker “became angry that she was not

cooperating with his assault and forced Ms. Lefebure on her stomach;”132 “Boeker told

her … ‘No one can help you. No one can hear you screaming;’”133 and “grabbed Ms.

Lefebure by both of her arms and yanked her up, telling her to get on her knees;”134 he

“forced her legs apart and forced his penis into Ms. Lefebure’s vagina, pulling her hair

back so hard that her neck hurt and forced her to watch him raping her in the mirror while

telling her how beautiful she was;”135 and Boeker “again sexually assaulted Ms. Lefebure,

this time with a foreign object;”136 Boeker “grabbed her by the arms and tried to pull her

out of the room;”137 he was “standing over her, telling her he had picked the lock on the

[children’s] door”138 and “assaulted Ms. Lefebure again, this time forcing her legs apart

with his hands and using a sex toy to penetrate her vaginally;”139 “two assaults left her




127
    Rec. Doc. No. 37, ¶ 52.
128
    Rec. Doc. No. 37, ¶ 53.
129
    Rec. Doc. No. 37, ¶ 55.
130
    Rec. Doc. No. 37, ¶ 57.
131
    Rec. Doc. No. 37, ¶ 57.
132
    Rec. Doc. No. 37, ¶ 58.
133
    Rec. Doc. No. 37, ¶ 58.
134
    Rec. Doc. No. 37, ¶ 59.
135
    Rec. Doc. No. 37, ¶ 59.
136
    Rec. Doc. No. 37, ¶ 61.
137
    Rec. Doc. No. 37, ¶ 63.
138
    Rec. Doc. No. 37, ¶ 66.
139
    Rec. Doc. No. 37, ¶ 67.
Document Number: 50764
                                                                                 Page 24 of 26
with at least eleven fingerprint shaped and other bruises;”140 and Boeker was

“masturbating while staring at Ms. Lefebure in his children’s bedroom.”141

        In addition to the foregoing allegations of restraint, Plaintiff pleads the following

facts which support a claim for false imprisonment: she was “able to get herself to physical

safety the next day;’”142 “Ms. Lefebure had tried earlier in the evening to get a ride off the

prison grounds with Mr. Boeker’s sister and her husband. Officer and Warden housing

at the prison is behind the security gates, which is the only way in and out of the prison;”143

she was “trapped for the night;”144 and had “no way to leave.”145

        The foregoing allegations also state a claim for IIED as the conduct alleged

qualifies as extreme and outrageous; Plaintiff alleges she has suffered severe emotional

distress; and the allegations of brutality suggest Boeker desired to inflict severe emotional

distress or knew that severe emotional distress would be certain or substantially certain

to result from his conduct.

        The Court finds, however, that Plaintiff has failed to state a claim upon which relief

may be granted as to NIED. There is no mention in Plaintiff’s Complaints of the duty-risk

analysis, and Plaintiff alleges unquestionably intentional acts. Further Plaintiff did not

plead or argue the elements of NIED other than stating the claim as a state law tort.

Accordingly, Boeker’s motion to dismiss Plaintiff’s NIED claim is GRANTED; his motion

to dismiss all other state law tort claims is DENIED.



140
    Rec. Doc. No. 37, ¶ 67.
141
    Rec. Doc. No. 37, ¶ 68.
142
    Rec. Doc. No. 37, ¶ 3.
143
    Rec. Doc. No. 37, ¶ 64.
144
    Rec. Doc. No. 37, ¶ 65.
145
    Rec. Doc. No. 37, ¶ 68.
Document Number: 50764
                                                                                  Page 25 of 26
            E.      Rule 12(e) Motion for a More Definite Statement

            Boeker alternatively moves for a more definite statement under Rule 12(e).

However, Boeker does not address this request beyond a title and closing prayer for relief.

“A party may move for a more definite statement of a pleading to which a responsive

pleading is allowed but which is so vague or ambiguous that the party cannot reasonably

prepare a response. The motion must be made before filing a responsive pleading and

must point out the defects complained of and the details desired.”146

            Here, Boeker does not argue, and the Court cannot find, that Plaintiff’s Complaint

or First Amended Complaint is “so vague or ambiguous” that he is unable to prepare a

response. Boeker has also failed to “point out the defects complained of and the details

desired.” Accordingly, the alternative motion under Rule 12(e) is DENIED.

III.        CONCLUSION

            For the reasons stated above, Defendant Barrett Boeker’s Motion to Dismiss147

under Rule 12(b)(6) is GRANTED IN PART without prejudice and DENIED IN PART as

set forth above. Defendant Barrett Boeker’s Motion to Dismiss under Rule 12(e) is

DENIED. Plaintiff is GRANTED leave of court to amend her Complaint a second and final

time on or before July 25, 2019.

            IT IS SO ORDERED.

            Baton Rouge, Louisiana, this 26th day of June, 2019.

                                                    S
                                              _____________________________________
                                              CHIEF JUDGE SHELLY D. DICK
                                              UNITED STATES DISTRICT COURT
                                              MIDDLE DISTRICT OF LOUISIANA


146
       Fed. Rule Civ. Proc. 12(e).
147
       Rec. Doc. No. 51.
Document Number: 50764
                                                                                  Page 26 of 26
